                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
N.S., et al.,                      )
                                   )
     Plaintiffs,                   )
                                   )
     v.                            )          C.A. No. 17-0428-WES
                                   )
BURRIVILLE SCHOOL COMMITTEE and    )
BURRIVILLE SCHOOL DEPARTMENT,      )
                                   )
     Defendants.                   )
___________________________________)

                            MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

     Before the Court is Magistrate Lincoln D. Almond’s Report and

Recommendation (“R. & R.”) (ECF No. 40), which recommends that

Plaintiffs’ Motion for Summary Judgment (“Pl.’s MSJ”) (ECF No. 8) be

denied   and   that   Defendants’   Cross   Motion   for   Summary   Judgment

(“Defs.’ MSJ”) (ECF No. 15) be granted.              Plaintiffs (“N.S.” or

“N.S.’s parents”) objected to the R. & R. (ECF No. 42.)          Defendants

responded (ECF No. 44), and Plaintiffs replied (ECF No. 46.)            After

careful review of the R. & R. and the relevant papers, the Court

accepts the R. & R. over Plaintiffs’ objections.
I.      FACTUAL BACKGROUND

        N.S. is a bright, hardworking graduate1 of Burriville High

School who has been diagnosed with cerebral palsy and autism. (See

Pl.’s Mem. in Supp. of MSJ 2, ECF No. 8-1; Pl.’s Obj. to R. & R. 5,

ECF No. 42.)       N.S.’s autism impairs her social skills and makes it

difficult for her to switch between tasks, while her cerebral palsy

impairs her motor skills and causes her to have an extremely low

mental processing speed. (See Tr. VI 24:9-12, 61:7-12, 23.)               Both of

her diagnoses constitute disabilities which adversely affect her

ability     to    learn,    as   contemplated    in    the   Individuals     with

Disabilities Education Act, 20 U.S.C. § 1400, et seq., (“IDEA”).

(Pl.’s Mem. in Supp. of MSJ 2.)             Pursuant to the IDEA, every year

since    she     started   preschool,   N.S.    has   received   an    Individual

Education      Plan   (“IEP”)    identifying     certain     special    education

services and accommodations that she must receive during the school




1    N.S.’s graduation from Burriville High School does not render
this case moot because she is not yet twenty-two years old and
because she alleged a viable claim for compensatory education in her
Complaint. (See ECF No. 1); 20 U.S.C. § 1412(a)(1)(A) (“A free
appropriate public education is available to all children with
disabilities residing in the State between the ages of 3 and 21,
inclusive. . .); Maine Sch. Admin. Dist. No. 35 v. Mr. R., 321 F.3d
9, 17–18 (1st Cir. 2003) (“[A] child eligible for special education
services under the IDEA may be entitled to further services, in
compensation for past deprivations, even after his or her eligibility
has   expired    [and]   .    .   .   an    actionable    claim   for
compensatory education will     insulate     an IDEA case     against
a mootness challenge even after the child's eligibility for special
education services ends.”) (citations omitted).

                                        2
year to help her manage her disabilities in the classroom. (Id. at

1-2.)

     In ninth grade, N.S.’s IEP included a math goal and the school

district paid for one-on-one tutoring in math; however, the parties

agree that the tutoring was not a special education service, it was

not provided by a special educator, and it was not included in N.S.’s

IEP.2 (See Hearing Officer’s Decision 4-5 ¶¶ 11, 13, ECF No. 18-1

(“Decision”); Defs.’ Undisputed Facts ¶ 4, ECF No. 17.)

     In July of 2015, the parties agreed that Dr. Dana M. Osowiecki,

PhD would conduct a psychoeducational evaluation of N.S. (See Admin.

R. Pet’r’s Ex. 2 “Dr. Osowiecki’s Report.”)     Dr. Osowiecki noted

that N.S.’s “basic math knowledge was average relative to age norms”

and that “[t]he only math subtest that showed a weakness was her

math fluency subtest, a speed-based test, which was below average.”

(Defs.’ Undisputed Facts ¶ 16; R. & R. 3; see Tr. VI 30:10-31:16.)

Dr. Osowiecki did not diagnose N.S. with a learning disability in

math or indicate that N.S. needed specially designed instruction in

order to succeed and make progress in math; instead, she opined that

N.S. had a processing disorder that “impacted all activities that


2     It is undisputed that N.S.’s ninth-grade IEP also called for
a special educator to be present in her math class and that no
special educator was provided. (See Pl.’s Undisputed Facts, ¶¶ 27,
37, ECF No. 8-3; Defs.’ Undisputed Facts ¶¶ 4, 6-7, ECF No. 17.) It
is unclear from the record whether the tutoring was offered as an
informal substitute for the special educator. Clarification is not
necessary, however, because this dispute turns on the adequacy of
N.S.’s tenth-grade IEP; as such, deficiencies in the delivery of IEP
services during her ninth-grade year are beside the point.
                                 3
required speed.” (R. & R. 3 (quoting Defs.’ Undisputed Facts ¶ 18).)

Dr. Osowiecki recommended that N.S. receive various accommodations

in all of her classes to help her cope with her disabilities.3     (See

Dr. Osowiecki’s Report at 16.)

     Based on Dr. Osowiecki’s report, as well as the fact that N.S.

had met her ninth-grade math goals and passed Algebra I, N.S.’s IEP

team concluded that N.S. no longer required a math goal or special

education services in math. (See Decision 5 ¶ 19; Tr. VII 179:6-24;

see also Admin. R. Pet’r’s Ex. 26 (“Tenth-Grade IEP”).)        Having

eliminated her math goal, the tenth-grade IEP identified only three

goals:    “Self-Determination/Self-Advocacy,”   “Communication,”   and

“Study Skills.” (See Tenth-Grade IEP 7.)    To help N.S. achieve those

goals, her tenth-grade IEP provided her with the following special

education and related services:     “Study skills period to provide

small group instruction,” “Adaptive Physical Education,” and “Speech

and Language Pathology Services.”      (Id. at 16.)     The IEP also

outlined twenty-nine accommodations that would be provided to help

N.S. manage her disabilities at school, including: “direct adult

support    when   using   the    stairs,”   “visuals   to   accompany




3    Dr. Osowiecki differentiated between “accommodations” and
“special education services,” stating that: “Special education
services require specially designed instruction that would involve
making changes to the curriculum for the student. Accommodations
and modifications are changes to the way that material is presented,
changes to the way that the student is assessed, provisional
supports, such as . . . using a calculator or technology.” (Tr. VI
88:16-24.)
                                  4
instructions/directions,” “[a]llow N.S. to type out lengthy writing

assignments,” “[a]dditional time for taking tests/quizzes and class

work (up to 50% more),” and “[c]lass notes provided by using a copy

of peer student notes or teacher notes.” (Id. at 17-18.)      The IEP

also provided the following math-specific accommodations:

          [T]alk through calculation problems with [N.S.]
          use guiding questions to prompt her through
          errors;   utilize   models  to   complete   math
          problems; avoid rote memorization, instead focus
          on how problems are thought through; use of a
          calculator as needed; encourage [N.S.] to
          highlight or color code key information.

(Id. at 18.)

     N.S.’s parents disagreed with Dr. Osowiecki’s assessment and

with the school district’s decision to eliminate math goals from the

tenth-grade IEP and so they retained Dr. Allison Schetteni Evans,

PhD to provide a second opinion. (Decision 5 ¶ 20.)   After conducting

a neuropsychological evaluation of N.S. in October of 2015, Dr. Evans

concluded that her academic difficulties were not the result of a

specific learning disability, but were attributable either to her

slow processing speed, caused by her cerebral palsy, or to her

limited social skills, caused by her autism. (See Admin. R. Pet’r’s

Ex. 3 (“Dr. Evans’ Report”); see also, Tr. I 85:21-23, 89:11-16,

93:17-19, 95:13-18; Tr. VI 96:3-18.)     Dr. Evans discussed N.S.’s

educational needs mostly in terms of accommodations, rather than

special education, but nonetheless opined that the pervasiveness of

N.S.’s disabilities required her to have “special education support


                                  5
in all of her classes.”     (Tr. V 42:16-17; 59:9-10; see generally Dr.

Evans’ Report.)

      The school district made no changes to N.S.’s tenth-grade IEP

in response to Dr. Evans’ report, despite that N.S.’s parents voiced

their concern that the pace of instruction was too fast and that

N.S. needed extra instruction outside the classroom to be successful.

(Decision 6 ¶ 23.)     As a result, Plaintiffs sought a due process

hearing to challenge the adequacy of the IEP.4    That hearing occurred

over eight days between February 25 and May 23, 2016. (See Decision

3.)   After considering all of the evidence and submissions of the

parties, the hearing officer issued a written decision concluding

that N.S.’s tenth-grade IEP “which [did] not include [a] math goal,

math objectives, or specialized instruction in math, [did] afford

her access to a Free Appropriate Public Education” and that N.S. “is

not entitled to compensatory services.” (Decision 19.)

      Dissatisfied   with   this   outcome,   N.S.’s   parents   filed   a

Complaint in this Court seeking review of the hearing officer’s

decision based on the allegation that it was “contrary to the

preponderance of the evidence and to applicable federal and state

statutes and precedents.” (See Compl. 11, ECF No. 1.)             Shortly

thereafter, the parties cross-moved for summary judgment.        The case




4    N.S.’s parents first sought a due process hearing on June 10,
2015 and amended that request on February 1, 2016. (See Pl.’s Obj.
R. & R. 2; Pl.’s Undisputed Facts ¶¶ 65, 78.)
                                 6
was referred to Magistrate Judge Almond, who recommended that the

Court affirm the decision of the hearing officer.

II.   STATUTORY FRAMEWORK

      “The IDEA was enacted to provide ‘free appropriate public

education’ to children with disabilities.” Doe v. Cape Elizabeth

Sch. Dist., 832 F.3d 69, 73 (1st Cir. 2016) (citing 20 U.S.C.

§§    1400(d)(1)(A)).     Substantively,    the   free   appropriate    public

education (“FAPE”) contemplated by the IDEA requires schools to

provide,    at   public    expense,   “special     education   and     related

services,” which are “sufficient to confer some educational benefit

upon the handicapped child.” Bd. of Educ. of Hendrick Hudson Cent.

Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 200 (1982);

see 20 U.S.C. § 1401(9).

       “The ‘primary vehicle’ for delivery of a FAPE is an IEP.” D.B.

ex rel. Elizabeth B. v. Esposito, 675 F.3d 26, 34 (1st Cir. 2012).

An IEP must include, “at a bare minimum, the child’s present level

of educational attainment, the short- and long-term goals for his or

her education, objective criteria with which to measure progress

toward those goals, and the specific services to be offered.”

Lessard v. Wilton Lyndeborough Coop. Sch. Dist., 518 F.3d 18, 23

(1st Cir. 2008) (citing § 1414(d)(1)(A)).            In this context, the

adequacy of a given IEP “turns on the unique circumstances of the

child for whom it was created.”            Endrew F. ex rel. Joseph F. v.

Douglas Cty. Sch. Dist. RE-1, 137 S.Ct 988, 1001 (2017).


                                      7
      “A   parent     or    guardian   may        challenge      an    IEP's   adequacy   by

demanding a due process hearing before the state educational agency.”

Lenn v. Portland Sch. Comm., 998 F.2d 1083, 1086 (1st Cir. 1993)

(citations omitted).           If the hearing officer approves the IEP, then

“the parent or guardian may seek further review in either state or

federal court.” Id.; 20 U.S.C. § 1415(i)(2)(A).

III. STANDARD OF REVIEW5

      When reviewing a hearing officer’s decision, the Court “shall

receive the records of the administrative proceedings”; “shall hear

additional evidence” if a party so requests; and “shall grant such

relief     as   the        court    determines          is     appropriate.” 20       U.S.C.

§ 1415(i)(2). After analyzing those materials, the Court must make

“an independent ruling based on the preponderance of the evidence.”

Esposito, 675 F.3d at 36 (quotations omitted).                        However, the court’s

independence is “tempered by the requirement that the Court give

‘due weight’ to the hearing officer’s findings.” Lt. T.B. ex rel.

N.B. v. Warwick Sch. Comm., 361 F.3d 80, 83 (1st Cir. 2004); see

also Rowley, 458 U.S. at 206 (“The fact that § 1415(e) requires that

the   reviewing        court       ‘receive       the        records    of     the   [state]

administrative proceedings’ carries with it the implied requirement



5    “The district judge must determine de novo any part of the
magistrate judge's disposition that has been properly objected to.”
Fed. R. Civ. P. 72(b)(3). Here, Plaintiffs have properly objected
to the reasoning, the findings, and the conclusions of Magistrate
Judge Almond’s R. & R. and, as such, the Court reviews the entire R.
& R. de novo. (See Pl.’s Obj. to R. & R.).

                                              8
that due weight shall be given to these proceedings.”) (alteration

in original).    Accordingly, the standard of review “falls somewhere

between the highly deferential clear-error standard and the non-

deferential de novo standard.” Lessard, 518 F.3d at 24.

IV.   ANALYSIS

      According to Plaintiffs, “the only issue in dispute is whether

[N.S.] is entitled to any special education services in math, and,

if she is, what services are required.” (Pl.’s Opp’n to Defs.’ MSJ

1-2, ECF No. 21.) To suss out the answer to this question, N.S.’s

parents advance two arguments: (1) that the hearing officer applied

the wrong legal standard in assessing the adequacy of the IEP; and

(2) that N.S.’s tenth-grade IEP, which did not call for special

education services in math, deprived her of a FAPE.         (See Pl.’s Obj.

to R. & R. 6, 10.)          N.S.’s parents bear the ultimate burden of

proving, by a preponderance of the evidence, that the tenth-grade

IEP did not afford N.S. a FAPE. See Schaffer ex. rel. Schaffer v.

Weast,   546   U.S.   49,   62   (2005)   (“The   burden   of   proof   in   an

administrative hearing challenging an IEP is properly placed upon

the party seeking relief.”)6




6    Although the parties have called the present procedure a “motion
for summary judgment,” the Court notes that “the procedure is in
substance an appeal from an administrative determination, not a
summary judgment.” Capistrano Unified Sch. Dist. v. Wartenberg By &
Through Wartenberg, 59 F.3d 884, 892 (9th Cir. 1995). As such, the
Court will not consider the facts in the light most favorable to the
non-moving party, as it normally would when deciding a motion for
summary judgment. Instead, the party seeking relief bears the burden
                                  9
     A. Whether the      Hearing    Officer   Applied    the    Correct    Legal
        Standard

      Plaintiffs first argue that the hearing officer “fail[ed] to

address the governing legal standard set out in Endrew F.” (Pl.’s

MSJ 6; Pl.’s Reply 4-5, ECF No. 46.)          The record reflects that the

hearing   officer    relied   on   the   “meaningful   educational    benefit”

standard, articulated by the First Circuit in Esposito, 675 F.3d 26.

(See Decision 10.)       However, according to Plaintiffs, Endrew F.

abrogated   the     “meaningful    educational    benefit      standard”   and,

therefore, the hearing officer’s decision was wrong as a matter of

law. (See Pl.’s Obj. to R. & R. 8.) This argument is unpersuasive.

     The Supreme Court granted certiorari in Endrew F. to redress

the Tenth Circuit’s “de minimis” standard for determining whether an

IEP afforded a student access to a FAPE.         The Tenth Circuit had held

that “a child’s IEP is adequate as long as it is calculated to confer

an educational benefit [that is] merely . . . more than de minimis.”

Endrew F., 137 S.Ct. at 997 (quotations omitted).           The Supreme Court

rejected that standard because, “[f]or children with disabilities,

receiving instruction that aims so low would be tantamount to

‘sitting idly . . . awaiting the time when they were old enough to

“drop out”’.”     Id. at 1001 (quoting Rowley, 458 U.S. at 179).             The

Court concluded: “[t]he IDEA demands more. It requires an educational




of proof. See Roland M. v. Concord Sch. Comm., 910 F.2d 983, 991
(1st Cir. 1990).
                               10
program reasonably calculated to enable a child to make progress

appropriate in light of the child’s circumstances.” Id.

     Unlike the Tenth Circuit, the First Circuit’s Esposito case

held that “the IDEA calls for more than a trivial educational

benefit.” Esposito, 675 F.3d at 34.            “[T]o comply with the IDEA, an

IEP must be reasonably calculated to confer a meaningful educational

benefit.” Id. (emphasis added).        A chasm separates “meaningful” from

“de minimus” educational benefits; therefore, the Supreme Court’s

rebuff   of   the    Tenth    Circuit’s      de   minimus   standard    does   not

necessarily abrogate the holding in Esposito.

     Additionally,      a    fair   comparison     of   Esposito’s     “meaningful

educational benefit” standard and the standard announced in Endrew

F. reveals that the two are substantively equivalent.                For example,

both standards require that an IEP must be tailored to the unique

needs and disabilities of each individual student.              Compare Endrew

F., 137 S.Ct. at 1001 (“The adequacy of a given IEP turns on the

unique circumstances of the child for whom it was created.”), with

Esposito, 675 F.3d at 36 (“Only by considering an individual child’s

capabilities and potentialities may a court determine whether an

educational benefit provided to that child allows for meaningful

advancement.”)      (quotations     omitted).       Moreover,   both    standards

advise courts to consider each child’s potential for growth in

assessing the adequacy of an IEP.            Compare Endrew F., 137 S.Ct. at

999 (“An IEP . . . is constructed only after careful consideration


                                        11
of   the   child’s    present    levels      of    achievement,     disability,       and

potential for growth.”) (citations omitted), with Esposito, 675 F.3d

at 36 (holding that, where a child’s potential can be reliably

ascertained, “‘levels of progress must be judged with respect to the

potential    of      the    particular      child.’”)         (quotations    omitted).

Finally, both      standards emphasize that an adequate IEP is not

necessarily an ideal IEP, nor is it one that maximizes a student’s

potential.    Compare Endrew F., 137 S.Ct. at 1001 (holding that an

IEP is adequate even if it does not “provide a child with a disability

opportunities to achieve academic success, attain self-sufficiency,

and contribute to society that are substantially equal to the

opportunities      afforded      children        without      disabilities.”),      with

Esposito,    675     F.3d   at   34   (“[T]he      IDEA    sets   modest     goals:    it

emphasizes    an     appropriate      rather      than   an   ideal,    education;     it

requires an adequate rather than an optimal, IEP.”).

      Based on the foregoing, the Court agrees with the Magistrate

Judge that the law applied in the hearing officer’s decision was

consistent with the standard announced in Endrew F.                      As such, the

hearing    officer’s       findings   and    conclusions        based   on   the   First

Circuit’s “meaningful educational benefit” standard are entitled to

“due weight.” Rowley, 458 U.S. at 206.                    While it certainly would

have been prudent for the hearing officer to discuss the impact of

Endrew F. in his analysis, particularly since the parties submitted




                                            12
supplemental   briefing   on   that   issue,   that   oversight   does   not

invalidate his decision.

     B. Whether the IEP Afforded N.S. Access to a FAPE

     The remaining issue is whether N.S. required math goals and

special education in math in order to access a FAPE.        N.S.’s parents

argue that N.S. was entitled to receive math goals and special

education in math because “special education in math was not limited

solely to students with learning disabilities in math but extended

to students whose disabilities adversely affect their ability to

learn math.”   (Pls.’ Obj. to R. & R. at 10.)         They also argue that

the hearing officer should not have considered N.S.’s passing grades

in determining the adequacy of the IEP because “a student with

passing grades [is] nonetheless entitled to special education.” (Id.

at 8.)   Additionally, N.S.’s parents contend that the that the

hearing officer’s findings and conclusions are not entitled to any

deference because his decision “did not tie [his] findings and

conclusions regarding the math issue to any specific facts in the

record.” (Id. at 13.)

     After careful review of the hearing officer’s decision and the

administrative record, the Court finds that substantial evidence in

the record supports the hearing officer’s decision to approve the

tenth-grade IEP and, therefore, N.S.’s parents have not met their

burden of proving by a preponderance of the evidence that his

decision was wrong.


                                      13
        First, the majority of witnesses who testified opined that N.S.

did not require special education services in math.                 For example,

John Jalette, the head of the special education department at

Burriville High School, testified that N.S. had an “identified

weakness in math” but stated that she did not require a “goal in

math”     in     order   to   be   successful,   so    long   as   she   received

“accommodations that would be general across the content area.” (Tr.

VII     10:19,    58:23-59:11.)       Similarly,      Kimberley    Pristawa,   the

Director of Pupil Personnel Services for the Burriville School

District, testified that N.S. was not eligible for special education

services in math because she did not have a diagnosed learning

disability in math and because she did “not need the content of

instruction or delivery of instruction changed for her” but could

benefit simply from various accommodations. (Tr. VIII 10:19-11:25).

Additionally,       N.S.’s    ninth   grade   math    teacher,     Ashley   Pleau,

testified about her knowledge the work that N.S. completed during

Algebra I and opined that N.S. did not need special education

services in math so long as she received “added time” and “space” to

process the material. (Tr. IV 110:17-18, 124:8-11.)                  Indeed, the

witnesses generally agreed that the majority of N.S.’s academic

difficulties could be improved with accommodations such as extra

time, talking through calculation problems, and receiving notes

before class and frequent prompting from her teachers.




                                         14
       Second, it is clear that the hearing officer did not improperly

rely on N.S.’s passing grades in his decision. (Decision 5, 18.) In

fact, at the behest of N.S.’s parents, the hearing officer cited to

the First Circuit’s decision in Cape Elizabeth for the proposition

that “a student who had a strong academic record, including straight

A grades and good performance on state standardized tests, may still

have   a   need    for   special    education         and    be   entitled     to   special

education     and    related       services.”         (Decision     13    (citing       Cape

Elizabeth, 832 F.3d at 85).)           He went on to acknowledge that N.S.’s

parents    had    brought    the    Cape    Elizabeth        case   to   his    attention

primarily to counteract “the District’s insistence throughout the

case that [N.S.’s] passing grades meant she was not entitled to

special education services in math.” (Id.) However, it is also well-

established       that   “[t]he    grading      and    advancement       system     .   .   .

constitutes an important factor in determining educational benefit.”

Rowley, 458 U.S. at 203.            In this context, the hearing officer’s

finding that N.S. “continued to make academic progress in the area

of math as demonstrated by her meeting the educational standards

within the District” was clearly appropriate. (Decision 18 ¶ 3.)

       Finally,     N.S.’s   parents       argue      that    the   hearing     officer’s

decision is invalid because he “did not tie [his] findings and

conclusions regarding the math issue to any specific facts in the

record.” (Pl.’s Obj. to R. & R. 13.)                   First, they take issue with

the fact that the hearing officer “did not make a finding of fact


                                           15
regarding N.S.’s need for reteaching” in math, even though N.S.’s

ninth-grade math tutor, Barbara Menard, testified that N.S. needed

“the chance to be retaught” to be successful. (Id. at 3.)              Second,

Plaintiffs fault the hearing officer and the Magistrate Judge for

failing to mention the fact that N.S. scored a 350 on the math

section of the PSAT, “which placed her at the seventh percentile

nationally, and the low end of Burriville students.” (Id. at 13.)

Third, they argue that the hearing officer’s finding that N.S. has

“a disability that adversely affects her ability to learn” was

insufficient because he should have made a more specific finding

about whether her disabilities adversely affected her ability to

learn math more than other subjects. (Id.)

      None of these omissions requires remand. The hearing officer

was   not   required   to   directly   address   every   piece   of   evidence

submitted by the parties, so long as he determined, based on a

preponderance of the evidence, that N.S. did not require special

education services in math to access a FAPE.       See N.L.R.B. v. Beverly

Enters.-Mass., 174 F.3d 13, 26 (1st Cir. 1999) (“An ALJ can consider

all the evidence without directly addressing in his written decision

every piece of evidence submitted by a party.”); see also Dyer v.

Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (“[T]here is no rigid

requirement that the ALJ specifically refer to every piece of

evidence.”). Here, the hearing officer provided full and detailed

findings in support of his conclusion to approve the IEP, including


                                       16
a comprehensive recitation of the facts and applicable law, a brief

summary   of    every   witness’s   testimony,   an   analysis   of   parties’

arguments, and a list of his specific factual findings. See Small v.

Califano, 565 F.2d 797, 801 (1st Cir. 1977) (holding that the

administrative adjudicator “has an obligation . . . to make full and

detailed findings in support of his ultimate conclusion”). This

perscrutation demonstrates that the hearing officer considered all

of the evidence in the record, even if he did not reference every

jot and tittle therein. See Beverly Enters.-Mass., 174 F.3d at 26.

Accordingly, the hearing officer did not err when he omitted from

his decision specific findings as to the significance of N.S.’s PSAT

score, her alleged “need for reteaching” of math concepts, and

whether her disabilities adversely affected her ability to learn

math more than other subjects. (See Decision 18-19.)

     Based on all of the foregoing, it is clear that the hearing

officer’s decision has substantial support in the record and must be

affirmed.      It is entirely possible, and indeed probable, that the

provision of a tutor and special education services in N.S.’s high

school math classes would have maximized her educational potential.

However, an adequate IEP is not necessarily an ideal IEP and the

fact that N.S. likely would have benefitted from special education

services and tutoring in math does not mean that the absence of those

services in her tenth-grade IEP precluded her from accessing a FAPE.

As the First Circuit has stated:


                                      17
            The IDEA does not promise perfect solutions to
            the vexing problems posed by the existence of
            learning    disabilities   in    children    and
            adolescents. The Act sets more modest goals: it
            emphasizes an appropriate, rather than an ideal,
            education; it requires an adequate, rather than
            an optimal, IEP. Appropriateness and adequacy
            are terms of moderation.      It follows that,
            although an IEP must afford some educational
            benefit to the handicapped child, the benefit
            conferred need not reach the highest attainable
            level or even the level needed to maximize the
            child's potential.

Lenn, 998 F.2d at 1086.    The Supreme Court reiterated this sentiment

in Endrew F., when it opined that “[a]ny review of an IEP must

appreciate that the question is whether the IEP is reasonable, not

whether the court regards it as ideal.” 137 S. Ct. at 999.

      Accordingly, “[w]here, as here, there is satisfactory record

support for the appropriateness of the particular approach selected

by the school department and approved by the state education agency,

a reviewing court should not meddle.” Lenn, 998 F.2d at 1091 n. 8;

see also Rowley, 458 U.S. at 207, 208 (cautioning that “courts must

be careful to avoid imposing their view of preferable educational

methods” upon school districts because “courts lack the ‘specialized

knowledge   and   experience’     necessary   to   resolve   ‘persistent     and

difficult questions of educational policy’”) (quoting San Antonio

Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 42 (1973)).

V.   CONCLUSION

     The    Burriville   School    District   complied   with   the   IDEA   in

developing N.S.’s tenth-grade IEP and N.S.’s parents have not proved


                                      18
by a preponderance of the evidence that the decision approving that

IEP was wrong. See Roland M., 910 F.2d at 991.

     For the reasons herein stated, the Court ACCEPTS the R. & R.

(ECF No. 40), which AFFIRMS the decision of the hearing officer,

GRANTS Defendants’ Motion for Summary Judgment (ECF No. 15), and

DENIES Plaintiffs’ Motion for Summary Judgment (ECF NO. 8).

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: November 13, 2018




                                19
